Order unanimously affirmed, without costs. Memorandum: Petitioners appeal from an order of Special Term dismissing the petition to validate the designating petitions of petitioner candidates, on the ground that the petition was improperly verified as required by section 16-116 of the Election Law. The petition was verified by the attorney for the petitioners rather than any of the petitioners. The requirement that a petition be verified is jurisdictional in nature (Matter of Goodman v Hayduk, 64 AD2d 937, affd 45 NY2d 804) and verification by an attorney rather than a party to the proceeding is not permissible in this case *1053(Matter of Becker v Power, 207 Misc 53; see, also, CPLR 3020; Matter of Giambra v Commissioner of Motor Vehicles of State ofN. Y., 46 NY2d 743). Moreover, the petitions were invalid because of the failure to specify the date of the primary election (see Matter of Braxton v Smolinski, 89 AD2d 1053). (Appeal from order of the Supreme Court, Erie County, Green, J. — Election Law.) Present — Simons, J. P., Hancock, Jr., Moule and Schnepp, JJ.